Citation Nr: 1530643	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the left and right lower extremities, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a March 2008 rating decision from the RO in Montgomery, Alabama.

In the December 2006 rating decision, the RO denied service connection for peripheral neuropathy of the left and right lower extremities.  Thereafter, jurisdiction was transferred to the RO in Montgomery, Alabama.  In relevant part, the March 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.

In May 2011, the appellant testified before a Decision Review Officer (DRO) at the RO on the issue of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  Thereafter, in July 2012, he testified before the undersigned at a Board videoconference hearing.  Transcripts of the hearings have been reviewed and associated with the claims file.

This matter was before the Board in September 2012, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the May 2011 DRO hearing and the July 2012 Board videoconference hearing, the Veteran reported that he first received VA treatment for symptoms related to peripheral neuropathy of the left and right lower extremities in 1974.  Additionally during the videoconference hearing he stated that he first sought VA treatment for tinnitus and hearing loss in 2005.  A review of the record demonstrates that VA treatment records from July 1984 to December 1984 and from June 2007 to February 2013 have been obtained.  However, records dated in 1974 for symptoms related to peripheral neuropathy and records dated in 2005 regarding treatment for hearing loss and tinnitus have not been associated with the claims file.  Efforts to obtain these records must be made on remand.

Finally, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

In light of the foregoing, the Board finds that the April 2007 and October 2011 VA examinations are inadequate to determine the Veteran' claim of service connection for hearing loss.  In so finding, the Board notes that the negative opinions provided by both VA examiners were based on the Veteran having normal hearing during service.  As such, remand is necessary to obtain a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran's peripheral neuropathy, tinnitus and hearing loss.  Specifically, records dated in 1974 regarding treatment for symptoms associated with peripheral neuropathy of the left and right lower extremities and records dated in 2005 regarding treatment for tinnitus and hearing loss must be obtained.  

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his ear hearing loss and tinnitus.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss and tinnitus are related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must discuss the significance, if any, of the shift in hearing acuity noted during military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the issues on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals





